 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6336 
 
AN ACT 
To direct the Joint Committee on the Library to accept a statue depicting Frederick Douglass from the District of Columbia and to provide for the permanent display of the statue in Emancipation Hall of the United States Capitol. 
 
 
1.FindingsCongress finds the following: 
(1)Frederick Douglass, born Frederick Augustus Washington Bailey in Maryland in 1818, escaped from slavery and became a leading writer, orator, and publisher, and one of the Nation's most influential advocates for abolitionism, women's suffrage, and the equality of all people. 
(2)The contributions of Frederick Douglass over many decades were crucial to the abolition of slavery, the passage of the 13th, 14th, and 15th Amendments to the Constitution of the United States, the support for women's suffrage, and the advancement of African-Americans after the Civil War. 
(3)After living in New Bedford, Massachusetts, Frederick Douglass resided for 25 years in Rochester, New York, where he published and edited The North Star, the leading African-American newspaper in the United States, and other publications. 
(4)Self-educated, Frederick Douglass wrote several influential books, including his best-selling first autobiography, Narrative of the Life of Frederick Douglass, an American Slave, published in 1845. 
(5)Frederick Douglass worked tirelessly for the emancipation of African-American slaves, was a pivotal figure in Underground Railroad activities, and was an inspiration to enslaved Americans who aspired to freedom. 
(6)As a well-known speaker in great demand, Frederick Douglass traveled widely, visiting countries such as England and Ireland, to spread the message of emancipation and equal rights. 
(7)Frederick Douglass was the only African-American to attend the Seneca Falls Convention, a women's rights convention held in Seneca Falls, New York in 1848. 
(8)During the Civil War, Frederick Douglass recruited African-Americans to volunteer as soldiers for the Union Army, including 2 of his sons, who served nobly in the Fifty-Fourth Massachusetts Regiment. 
(9)In 1872, Frederick Douglass moved to Washington, DC, after a fire destroyed his home in Rochester, New York. 
(10)Frederick Douglass was appointed as a United States Marshal in 1877 and was named Recorder of Deeds for the District of Columbia in 1881. 
(11)Frederick Douglass became the first African-American to receive a vote for nomination as President of the United States at a major party convention for the 1888 Republican National Convention. 
(12)From 1889 to 1891, Frederick Douglass served as minister-resident and consul-general to the Republic of Haiti. 
(13)Frederick Douglass was recognized around the world as one of the most important political activists in the history of the United States. 
(14)Frederick Douglass died in 1895 in Washington, DC and is buried in Rochester, New York. 
(15)Frederick Douglass's achievements and influence on the history of the United States merit recognition in the United States Capitol. 
2.Acceptance of statue of frederick douglass for placement in emancipation hall 
(a)AcceptanceNot later than 2 years after the date of the enactment of this Act, the Joint Committee on the Library shall accept from the District of Columbia the donation of a statue depicting Frederick Douglass, subject to the terms and conditions that the Joint Committee considers appropriate. 
(b)PlacementThe Joint Committee shall place the statue accepted under subsection (a) in a suitable permanent location in Emancipation Hall of the United States Capitol. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
